Citation Nr: 0704127	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  02-05 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35. 



ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from June 1976 to October 
1983.  The appellant is his spouse.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
decision of the education processing center at the Muskogee 
RO.  

The appellant requested a hearing before a Veterans Law Judge 
at the RO, and such a hearing was scheduled in August 2006.  
She failed to report for her hearing or otherwise request 
that it be rescheduled.  Therefore, her hearing request is 
considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is the spouse of a veteran who is in receipt of 
a total disability rating due to service-connected 
disabilities.  In July 2000, she applied for Dependents' 
Educational Assistance (DEA).  VA law provides that DEA 
benefits under Chapter 35, Title 38, United States Code, may 
be paid to a child or a spouse or surviving spouse of a 
veteran who meets certain basic eligibility requirements.  As 
pertinent to this appeal, basic eligibility for DEA exists if 
the veteran has a permanent total service-connected 
disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807(a).  
Her claim was denied on the basis that the veteran's total 
disability had not been found to be permanent in nature.  

However, there is some conflicting information as to whether 
the veteran is, or was, determined to be permanently 
disabled.  Once permanence is established, a veteran need not 
undergo further VA examinations in order to retain his 100 
percent disability rating for the permanent disability. 38 
C.F.R. § 3.327(b)(2)(iii) (2006).  For this reason, the issue 
has been focused on whether a future examination was noted on 
the rating data.  The veteran's claims file is located at the 
Seattle RO, and, thus, the information of record consists of 
information obtained from the Seattle RO, in response to 
requests from the Muskogee RO.  A C&P Master Record dated in 
August 2000 indicates that one additional future examination 
was scheduled (ADDL FUTURES 1).  Statements from the Seattle 
RO dated in October 2000 indicate that future examinations 
were scheduled as well.  

However, a certificate sent to the veteran from the Seattle 
RO dated in October 2000 certified that the VA records 
disclosed that the veteran had a service-connected disability 
evaluated at 100 percent, and that he had no future 
examination scheduled.  In addition, in March 2001 the 
Seattle RO said the veteran was permanently and totally 
disabled, effective November 1992, as determined in a 
September 1993 rating decision.

Nevertheless, in April 2001 and March 2002, the Seattle RO 
again stated that the veteran was not permanently and totally 
disabled, because a future examination was scheduled.  No 
explanation as to the conflicting information has been 
provided.  Although normally, the original documents need not 
be reviewed, under the circumstances of this case, where the 
record shows contradictory evidence, with no explicit 
explanation, such as acknowledgement of a mistake, the Board 
is of the opinion that the claims folder must be reviewed.  

Moreover, the fact that a future examination is scheduled 
does not rule out the existence of a permanent and total 
disability-at a minimum, his disability could become 
permanent during the intervening period.  See 38 C.F.R. 
§ 3.340(b) (Permanence of total disability will be taken to 
exist when such impairment is reasonably certain to continue 
throughout the life of the disabled person.).  Permanence of 
total disability is a separately appealable issue, although 
there is no evidence that the veteran was informed of this.  
In October 2000, a statement from the veteran was received, 
in which he said he disagreed with the decision to deny his 
wife DEA because he was not permanently and totally disabled.  
While the RO could not accept this as a notice of 
disagreement in his wife's claim, the statement may be 
construed as a claim for permanence of a total disability 
rating.  The claims folder must be reviewed to see whether 
there has been an adjudication of this issue.  If not, the 
claim must be considered by the Seattle RO in the first 
instance, prior to a decision in the appellant's claim, as 
the outcome of this October 2000 claim could affect her 
entitlement to DEA.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered).    

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's claims folder 
from the Seattle RO, and ascertain whether 
a determination as to permanence of total 
disability rating was made prior to the 
statement from the veteran received 
October 24, 2000, and whether the October 
24, 2000, statement, construed as a claim 
by the veteran for permanence of total 
disability rating, remains open.  Take 
appropriate notification and development 
action, as well as adjudication, if 
needed, based on the review of the claims 
file.  

2.  After all development in connection 
with that raised issue has been 
accomplished, review the appellant's claim 
for DEA, in light of the additional 
information and development.  If the 
decision remains adverse to the appellant, 
furnish a supplemental statement of the 
case, and provide an opportunity for 
response, prior to returning the case to 
the Board, with both the appellant's DEA 
folder and the veteran's claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


